BY Judge Robert w. Wooldridge, Jr.
This matter came before me on Februaiy 13,2001, for argument on the Commissioner’s report and exceptions to that report1 filed by the respondents, on complainants’ motion for an award of costs and attorneys’ fees, and on the Ranas’ motion for an award of damages. Following evidence and argument, I took the matters under advisement.
Having now reviewed the Commissioner’s report, the transcript of the Commissioner’s hearing, and ail the pleadings, the report of the Commissioner in this matter is confirmed and the Ranas’ exceptions to the Report are overruled. The Ranas’ motion for damages is denied. The Kapanis are awarded $6,300.80, representing the Commissioner’s fee, the cost of the transcript of the hearing, service of process and filing fees, and related costs. The Kapanis withdrew their request for an award of damages.
The Kapanis’ prayer for attorneys’ fees is based on their assertion that the defenses in Ihis case were wilhout merit throughout The Kapanis do not rely on any statute for recovery of attorneys’ fees (according to their counsel). Instead, they rely upon the discretion of die court to make such an award when no meritorious defense existed and when the defense offered was “vexatious.” *17I find no authority to make an award of attorneys’ fees under such circumstances. The Kapanis’ prayer for attorneys’ fees is denied.
The Kapanis are awarded permanent injunctive and declaratory judgment relief consistent with their requests and the Commissioner’s report.

 The Exceptions to Commissioner’s Report purports to be filed on behalf of both Mr. and Mrs. Rana. The signature page shows only the name of Mr. Rana. Both Mr. and Mrs. Rana are appearing pro se in this matter.